 Case 3:17-cv-01017-BEN-JLB Document 94 Filed 04/03/19 PageID.8176 Page 1 of 11



 1   C.D. Michel – SBN 144258
     Sean A. Brady – SBN 262007
 2   Anna M. Barvir – SBN 268728
     Matthew D. Cubeiro – SBN 291519
 3   MICHEL & ASSOCIATES, P.C.
     180 E. Ocean Boulevard, Suite 200
 4   Long Beach, CA 90802
     Telephone: (562) 216-4444
 5   Facsimile: (562) 216-4445
     Email: abarvir@michellawyers.com
 6
     Attorneys for Plaintiffs
 7
 8                     IN THE UNITED STATES DISTRICT COURT
 9                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10   VIRGINIA DUNCAN, et al.,                    Case No: 17-cv-1017-BEN-JLB
11                              Plaintiffs,      PLAINTIFFS’ OPPOSITION TO
                                                 DEFENDANT’S EX PARTE
12                       v.                      APPLICATION TO STAY
                                                 JUDGMENT PENDING APPEAL
13   XAVIER BECERRA, in his official
     capacity as Attorney General of the State
14   of California,
15                              Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     1
          OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION TO STAY
                                                                               17cv1017
 Case 3:17-cv-01017-BEN-JLB Document 94 Filed 04/03/19 PageID.8177 Page 2 of 11



 1                                      INTRODUCTION
 2         On March 29, 2019, the Court enjoined enforcement of Penal Code section
 3   32310 as violative of both the Second Amendment and the Takings Clause of the
 4   United States Constitution. Since then, and relying on the Court’s order, retailers
 5   across the country began lawfully selling magazines capable of holding more than ten
 6   rounds to California residents. Three days later, Defendant Becerra (“the State”) filed
 7   an ex parte application requesting that the Court stay its judgment while the parties
 8   litigate the State’s anticipated appeal.1
 9         Federal Rule of Civil Procedure Rule 62 authorizes a Court to stay an injunction
10   pending appeal where the moving party establishes that the factors typically applied to
11   a preliminary injunction motion warrant a stay. The State has failed to meet its burden
12   to establish that this extraordinary relief is warranted here. First, it has not—and
13   cannot—establish that it will suffer any real, irreparable harm absent a stay. On the
14   other hand, a stay will cause Plaintiffs and millions of California residents to endure
15   even more violations of their constitutional rights. And third, staying the injunction
16   now would subject countless California residents who have ordered magazines in the
17   wake of the Court’s ruling (but have not yet received them) to severe criminal
18   penalties without notice.
19         The State’s motion should be denied. If the Court is inclined to grant the
20   Motion, however, the Court should tailor its order to protect those people who have
21   ordered magazines since March 29th but have not yet received them.
22                                     LEGAL STANDARD
23         Federal Rule of Civil Procedure 62(c) allows a district court to suspend,
24   modify, restore, or grant an injunction during an appeal in limited circumstances. Fed.
25
26         1
              The State effectively asked the Court to lift the injunction on enforcement of
27   section(a)’s ban on acquisition but did not oppose the reinstatement of the preliminary
     injunction enjoining enforcement of the possession ban (section 32310(c)-(d)).
28   Plaintiffs agree that if the Court stays enforcement of its judgment, it should still
     reinstate the June 2017 preliminary injunction.
                                                  2
          OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION TO STAY
                                                                                       17cv1017
 Case 3:17-cv-01017-BEN-JLB Document 94 Filed 04/03/19 PageID.8178 Page 3 of 11



 1   R. Civ. P. 62(c); Natural Res. Def. Council, Inc. v. S.W. Marine, Inc., 242 F.3d 1163,
 2   1166 (9th Cir. 2001). “A stay is not a matter of right, even if irreparable injury might
 3   otherwise result,” rather, a stay is “an exercise of judicial discretion” and the
 4   “propriety of its issue is dependent upon the circumstances of the particular case.”
 5   Nken v. Holder, 556 U.S. 418, 433 (2009). “The party requesting a stay bears the
 6   burden of showing that the circumstances justify an exercise of that discretion.” Id. at
 7   433-34.
 8         In determining whether to issue a stay pending, courts consider four factors:
 9   “(1) whether the stay applicant has made a strong showing that he is likely to succeed
10   on the merits; (2) whether the applicant will be irreparably injured absent a stay; (3)
11   whether issuance of the stay will substantially injure the other parties interested in the
12   proceeding; and (4) where the public interest lies.” Id. at 434. The first two factors
13   “are the most critical.” Id. As for the first factor, the Ninth Circuit has characterized a
14   “strong showing” in various ways, including “reasonable probability,” “fair prospect,”
15   “substantial case on the merits,” and “serious legal questions . . . raised.” Leiva-Perez
16   v. Holder, 640 F.3d 962, 967-68 (9th Cir. 2011). But when an applicant relies on
17   “serious legal questions,” he must establish irreparable harm and that the balance of
18   harms tips sharply in his favor. See id. at 966; Tribal Village of Akutan v. Hodel, 859
19   F.2d 662, 663 (9th Cir. 1988).
20                                         ARGUMENT
21   I.    THE STATE HAS NOT SHOWN A STRONG LIKELIHOOD OF SUCCESS
22         The State cannot establish that it is likely to succeed in its attempt to overturn
23   this Court’s decision on Plaintiffs’ Second Amendment claim. Simply put, the Court
24   correctly decided this case. The Court’s 86-page order is one of the most thorough
25   analyses of the issue by any court to date. Indeed, upon reviewing a similar but less
26   rigorous analysis, a panel of the Ninth Circuit already confirmed that this Court did
27   not err in concluding that Plaintiffs, not the State, are likely to succeed on the merits
28   of their Second Amendment claim. Duncan v. Becerra, 742 Fed. Appx. 218 (9th Cir.
                                     3
          OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION TO STAY
                                                                                         17cv1017
 Case 3:17-cv-01017-BEN-JLB Document 94 Filed 04/03/19 PageID.8179 Page 4 of 11



 1   2018).
 2         What’s more, the Court’s order relies on its faithful application of principles set
 3   forth in District of Columbia v. Heller, 554 U.S. 570 (2008) and reinforced in
 4   McDonald v. City of Chicago, 561 U.S. 742 (2010). For instance, the Court rightly
 5   recognized that “[t]he right to keep and bear arms is a right enjoyed by law-abiding
 6   citizens to have arms that are not unusual” or those “ ‘in common use’ ‘for lawful
 7   purposes like self-defense.’ ” Order at 15:13-16 (quoting Heller, 554 U.S. at 654).
 8   And applying “the simple test of Heller,” the Court ultimately held that section 32310
 9   “directly infringes Second Amendment rights . . . by broadly prohibiting common
10   magazines holding more than 10 rounds, because they are not unusual and are
11   commonly used by responsible, law-abiding citizens for lawful purposes such as self-
12   defense.” Id. at 16:25-17:1.
13         As the Court’s order also explains, the State’s sweeping ban is unconstitutional
14   under any level of heightened scrutiny that may be applied under Heller. Id. at 43:15-
15   44:9; id. at 47:3-7. For it lacks the required fit with the State’s asserted interests.
16   “Instead, it is a categorical ban on acquisition and possession for all law-abiding,
17   responsible, ordinary citizens” across the entire state. Id. at 43:16-17. Even under the
18   most lenient application of intermediate scrutiny, the Court held, “a reasonable fit
19   requires tailoring, and a broad prophylactic ban on acquisition or possession of all
20   magazines holding more than 10 rounds for all ordinary, law-abiding, responsible
21   citizens is not tailored at all.” Order 76:18-26 (citing Turner Broad. Sys., Inc. v. FCC,
22   512 U.S. 622, 682-82 (1994) (O’Connor, J., concurring in part and dissenting in part).
23         The State cannot credibly argue that it is likely to prevail on appeal where it
24   would require the reviewing court to stray from binding Supreme Court precedent,
25   even if other circuit courts have done so. See Mot. at 2:23-3:1 & n.2 (recounting
26   circuits that have upheld similar capacity-based magazine bans). Those conflicting
27   opinions notwithstanding, this Court faithfully carried out its duty, as must the Ninth
28   Circuit, “to apply [the principles] announced by Heller to the challenged
                                     4
          OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION TO STAY
                                                                                         17cv1017
 Case 3:17-cv-01017-BEN-JLB Document 94 Filed 04/03/19 PageID.8180 Page 5 of 11



 1   provisions….” Heller v. District of Columbia (Heller II), 670 F.3d 1244, 1285 (D.C.
 2   Cir. 2011) (Kavanaugh, J., dissenting) (rejecting majority’s decision to uphold blanket
 3   ban on common semi-automatic rifles and magazines). The State has thus failed to
 4   prove a likelihood of successfully overturning the Court’s decision.
 5          Alternatively, the State argues that a stay may be warranted because this case
 6   raises a serious legal question that “has not been resolved in the Ninth Circuit.” Mot.
 7   at 8:16-9:2. “Serious questions are substantial, difficult and doubtful, as to make them
 8   a fair ground for litigation and thus for more deliberative investigation.” Gilder v.
 9   PGA Tour, Inc., 936 F.2d 417, 422 (9th Cir. 1991). Surely, the legal questions at the
10   heart of this matter are “serious.” Silvester v. Harris, No. 11-cv-2137, 2014 WL
11   661592, at *3 (Nov. 20, 2014) (recognizing that a case challenging California’s 10-
12   day waiting period for gun purchases raised serious questions because “Second
13   Amendment law is evolving”). But this is true of many appeals, especially those
14   involving constitutional challenges, like this one. Thus, cases that raise important
15   questions rarely warrant a stay of injunctive relief unless the moving party also
16   establishes that the remaining factors all counsel in favor of a stay. In such cases, the
17   State must prove that it “will suffer irreparable harm” without the stay and that the
18   balance of the hardships “tips sharply in their favor.” Se. Alaska Conserv. Council v.
19   U.S. Army Corps of Eng’rs., 472 F.3d 1097, 1100 (9th Cir. 2006) (emphasis added).
20   As explained below, the State has failed to meet this burden.
21   II.    THE STATE HAS NOT SHOWN THAT IT WILL SUFFER IRREPARABLE HARM
22          As the State recognizes, “[t]he factor of irreparable harms is a ‘bedrock
23   requirement’ for issuance of a stay.” Mot. at 9:6-7 (quoting Leiva-Perez, 640 F.3d at
24   965). Indeed, because the State must rely on the “serious legal questions” this case
25   presents to satisfy the first factor for a stay, the State bears a heavy burden to show
26   that it “will suffer irreparable” harm if a stay does not issue. Se. Alaska, 472 F.3d at
27   1100. Here, the State argues that it is necessarily harmed because the Judgment
28   prevents it from enforcing “ ‘an enactment of its people or representatives.’ ” Id. at
                                      5
           OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION TO STAY
                                                                                        17cv1017
 Case 3:17-cv-01017-BEN-JLB Document 94 Filed 04/03/19 PageID.8181 Page 6 of 11



 1   9:7-9 (quoting Coal. for Econ. Equity v. Wilson, 122 F.3d 728, 729 (9th Cir. 1997)). It
 2   also argues that irreparable harm will befall the state if Californians have the
 3   opportunity to purchase magazines over ten rounds (which are safely possessed by
 4   millions of Americans) while this case is on appeal. Id. at 9:15-22. Neither of these
 5   purported harms justify a stay of the Court’s judgment.
 6          First, a party “cannot suffer harm from an injunction that merely ends an
 7   unlawful practice or reads a statute as required to avoid constitutional concerns.”
 8   Rodriguez v. Robbins, 715 F.3d 1127, 1145 (9th Cir. 2013); see Valle del Sol Inc. v.
 9   Whiting, 732 F.3d 1006, 1029 (9th Cir. 2013) (“[I]t is clear that it would not be
10   equitable . . . to allow the state . . . to violate the requirements of federal law.”)
11   (citations omitted). Even so, the State relies on a passage from Coalition for Economic
12   Equity v. Wilson, which in turn relied on a chambers order from former Justice
13   Rehnquist, to argue that the government necessarily suffers irreparable injury anytime
14   its laws are enjoined. Mot. at 9:7-11 (quoting Coal. for Econ. Equity, 122 F.3d at
15   719). But the “the Supreme Court has never adopted Justice Rehnquist’s opinion that
16   this form of harm is an irreparable injury” sufficient to justify a stay. Silvester, 2014
17   WL 661592, at *3 (citing Latta v. Otter, __ F.3d __, 2014 U.S.App. LEXIS 19828,
18   *19 n.1 (9th Cir. 2014)).2 As a result, the Ninth Circuit has held that “to the extent a
19   state suffers an abstract form of harm whenever one of its acts is enjoined, that harm is
20   not dispositive because such a rule would eviscerate the balancing of competing
21   claims of injury.” Id. (discussing Indep. Living Ctr., 572 F.3d 644). To that end, that
22   “abstract harm” can be “outweighed by other factors.” Id. (discussing Latta, 2014
23   U.S.App. LEXIS 19828).
24          The State also claims that it will be irreparably harmed if Californians continue
25   purchasing the now-legal magazines because, the State imagines, it will lead to
26
27          2
            The Ninth Circuit has also held that the cited language from Coalition for
28   Economic Equity is “dicta.” Indep. Living Ctr. of S. Cal. v. Maxwell-Jolly, 572 F.3d
     644, 658 (9th Cir. 2009).
                                               6
          OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION TO STAY
                                                                                          17cv1017
 Case 3:17-cv-01017-BEN-JLB Document 94 Filed 04/03/19 PageID.8182 Page 7 of 11



 1   increased fatalities and injuries in mass shootings. Mot. at 9:12-22. To begin with, the
 2   State’s own arguments undercut its claim. For the State’s motion rests on an assurance
 3   that magazines over ten rounds will flood into California, irreparably harming the
 4   State and its residents by their presence. Id. But the State more recently complained
 5   that there is no evidence that anyone has purchased these magazines. Compare id.,
 6   with Reply. To the extent the State sincerely believes that Californians have not been
 7   ordering magazines over ten rounds, it would seem there is no need for the injunction
 8   at all.
 9             More important, however, the Court has already rejected the State’s claim that
10   the presence of magazines over ten rounds poses a particular danger or that section
11   32310 served any interest in promoting public safety. See Order at 46:22-51:21. In
12   fact, the Court held that magazines over ten rounds may be particularly useful for
13   defense of self and others—serving public safety, not endangering it. See id. at 3:3-
14   6:4. As the Court held, “it is reasonable to infer, based on the State’s own evidence,
15   that a right to possess magazines that hold more than 10 rounds may promote self-
16   defense—especially in the home—as well as being ordinarily useful for a citizen’s
17   militia use.” Id. at 46:22-28. What’s more, the Court recognized the State’s evidence
18   did not show that section 32310 has any positive effect on public safety. The Court
19   held that
20
               the [Attorney General]’s evidence demonstrates that mass shootings in
21             California are rare, and its criminalization of large capacity magazine
               acquisition and possession has had no effect on reducing the number of
22             shots a perpetrator can fire. The only effect of § 32310 is to make
               criminals of California’s 39 million law-abiding citizens who want to
23             have ready for their self-defense a firearm with more than 10 rounds.
24   Id. at 51:17-21; see also id. at 47:4-18 (explaining that mass shootings are tragic, but
25   rare, events that are often committed without magazines over ten rounds); id. at 50:17-
26   51:2 (discussing the three California mass shootings where a “large capacity
27   magazine” was used and remarking that “California’s large capacity magazine
28   prohibition did not prevent these mass shootings”).
                                      7
           OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION TO STAY
                                                                                         17cv1017
 Case 3:17-cv-01017-BEN-JLB Document 94 Filed 04/03/19 PageID.8183 Page 8 of 11



 1           But even if the Court had not already rejected the State’s claim that it will be
 2   harmed if its residents purchase magazines that millions of law-abiding Americans
 3   already possess, this type of speculative harm does not constitute irreparable injury.
 4   See, e.g., Pac. Merchant Shipping Ass’n v. Cackette, 2007 WL 2914961 (E.D. Cal.
 5   2007) (holding that the defendant’s claim that enjoined regulations would prevent 31
 6   deaths and 830 asthma attacks is “nebulous at best” and insufficient to establish
 7   irreparable harm). Indeed, the harm that the State relies on here is not “probable,” as it
 8   must be to justify a stay. See Leiva-Perez, 640 F.3d at 968.
 9           Finally, the State expresses passing concern for those people who purchase
10   magazines over ten rounds while the State’s appeal is winding its way through the
11   courts. Mot. at 9:27-28 n.7. Should the State succeed on appeal, the law will require
12   these individuals divest themselves of their newly acquired magazines. Sure, those
13   people will lose the value of their purchases. But this is not irreparable harm for
14   purposes of staying this Court’s judgment. Even if California residents who acquire
15   magazines relying on the Court’s order are concerned that they might some day have
16   to turn them in, that is a potential future harm to magazine purchasers, not the State.
17           Because a specific showing of irreparable injury to the applicant is a threshold
18   requirement for every stay application, defendants’ complete failure to show
19   irreparable harm to the state means that “a stay may not issue, regardless of the
20   petitioner’s proof regarding the other stay factors.” Leiva-Perez, 640 F.3d at 965.
21
     III.    THE STATE HAS NOT SHOWN THAT THE BALANCE OF HARMS TIPS IN ITS
22           FAVOR
23           The State cannot establish that the balance of harms tips sharply its favor. The
24   State has failed to establish that it will suffer any irreparable harm absent a stay. And
25   any abstract and speculative harms it might suffer do not outweigh the constitutional
26   and practical harms that will befall Plaintiffs if the Court stays enforcement of its
27   judgment.
28           First, each day judgement is delayed is another day Plaintiffs are denied the
                                       8
            OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION TO STAY
                                                                                       17cv1017
 Case 3:17-cv-01017-BEN-JLB Document 94 Filed 04/03/19 PageID.8184 Page 9 of 11



 1   exercise of their right to choose common magazines for the fundamentally important
 2   purpose of self-defense. Denial of a fundamental right is irreparable injury—even if
 3   for a moment. Elrod v. Burns, 427 U.S. 347, 373 (1976) (holding that deprivation of
 4   constitutional rights, “for even minimal periods of time, unquestionably constitutes
 5   irreparable injury”). This ongoing constitutional harm is no less severe simply
 6   because, as the State argues, the exercise of that right has already been prohibited for
 7   two decades. Mot. 9:26-10:3. In fact, it perhaps makes the continued denial of the
 8   right worse.
 9          Second, a stay would impose real consequences for countless Californians who
10   have (and will continue to) order the now-legal magazines. See Barvir Decl., ¶ 7-8,
11   Exs. 1 -2; Wylie Decl., ¶ 4. If section 32310(a) is suddenly reinstated, untold numbers
12   of law-abiding Californians who have ordered magazines over ten rounds since March
13   29th, but have not yet received them, would be subjected to severe criminal penalties.
14   See Cal. Penal Code § 32310(a); see also id. § 1170(h). This risk remains even if the
15   Court does not stay enforcement until some future date. For there is no telling how
16   long a shipment might take to arrive. Unless the Court can protect those individuals, a
17   stay would subject them not only to the ongoing denial of their constitutional rights, it
18   would place them at undue risk of criminal prosecution.
19          Because the State cannot identify any concrete irreparable harm and given that
20   a stay would allow the State to resume violating the fundamental rights of millions of
21   Californians, the balance of equities does not tip sharply in the State’s favor—in fact,
22   it doesn’t tip in its favor at all. The State’s motion should be denied.
23
     IV.    THE STATE CANNOT SHOW THAT THE PUBLIC INTEREST WILL BE SERVED BY
24          A STAY
25          By enjoining an unconstitutional statute, the Court’s order protects the rights of
26   some 39 million law-abiding Americans. Staying this order, and thus suspending the
27   free exercise of constitutional rights, does not serve the public interest. See Gordon v.
28   Holder, 721 F.3d 638, 653 (D.C. Cir. 2013) (holding that enforcing an
                                      9
           OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION TO STAY
                                                                                       17cv1017
Case 3:17-cv-01017-BEN-JLB Document 94 Filed 04/03/19 PageID.8185 Page 10 of 11



 1   unconstitutional law conflicts with public interest); see also Levine v. Fair Political
 2   Practices Comm'n, 222 F. Supp. 2d 1182, 1191 (E.D. Cal. 2002). This is particularly
 3   true here, given that the State has identified only speculative harms that this Court has
 4   already thoroughly considered and rejected.
 5                                        CONCLUSION
 6         For these reasons, the Court should deny the State’s motion for a stay in its
 7   entirety. If, however, the Court is inclined to grant the State’s request for a stay of the
 8   judgment pending appeal, or if the Court believes that the Ninth Circuit might do so,
 9   the Court should exercise its discretion to craft its order in a way that will completely
10   safeguard those people who have sold, shipped, or purchased magazines over ten
11   rounds in the wake of the Court’s March 29 order.
12
13   Dated: April 3, 2019                           MICHEL & ASSOCIATES, P.C.
14
                                                    s/ Anna M. Barvir
15                                                  Anna M. Barvir
16                                                  Email: abarvir@michellawyers.com
                                                    Attorneys for Plaintiffs
17
18
19
20
21
22
23
24
25
26
27
28
                                    10
          OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION TO STAY
                                                                                        17cv1017
Case 3:17-cv-01017-BEN-JLB Document 94 Filed 04/03/19 PageID.8186 Page 11 of 11



 1                              CERTIFICATE OF SERVICE

 2                         UNITED STATES DISTRICT COURT
 3
                         SOUTHERN DISTRICT OF CALIFORNIA
 4
 5   Case Name: Duncan, et al. v. Becerra
     Case No.: 17-cv-1017-BEN-JLB
 6
 7   IT IS HEREBY CERTIFIED THAT:

 8          I, the undersigned, declare under penalty of perjury that I am a citizen of the
 9   United States over 18 years of age. My business address is 180 East Ocean Boulevard,
     Suite 200 Long Beach, CA 90802. I am not a party to the above-entitled action.
10
11         I have caused service of the following documents, described as:

12            PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE
13            APPLICATION TO STAY JUDGMENT PENDING APPEAL

14   on the following parties by electronically filing the foregoing on April 3, 2019, with
15   the Clerk of the District Court using its ECF System, which electronically notifies
     them.
16
17   John D. Echeverria                           Anthony P. O’Brien
     Deputy Attorney General                      Deputy Attorney General
18   john.echeverria@doj.ca.gov                   anthony.obrien@doj.ca.gov
19   300 South Spring Street, Suite 1702          1300 I Street, Suite 125
     Los Angeles, CA 90013                        Sacramento, CA 95814
20
21
          I declare under penalty of perjury that the foregoing is true and correct.
22   Executed on April 3, 2019, at Long Beach, CA.
23
24                                                       s/ Laura Palmerin
25                                                       Laura Palmerin
26
27
28

                                 CERTIFICATE OF SERVICE
                                                                                       17cv1017
